DETAILED ACTION

Status of Claims
•    The following is a non-final, first office action in response to the communication filed 12/11/2019.
•    Claims 1-21 are currently pending and have been examined.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Application No. CN201710440051.X, filed on 06/12/2017 has been received.
The applicant’s claim for benefit of PCT/CN2017/118776, filed 12/26/2017 has been received and acknowledged.

Information Disclosure Statement
	Information Disclosure Statements received 12/11/2019 and 02/05/2021 have been reviewed and considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “module…” (claims 11-12, 14, and 18); and “unit…” (claims 11, 13, 15-19) with the functional language  “configured to,” which are not preceded by a structural modifier.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

With respect to claims 11-19, claim elements claim elements “module…” (claims 11-12, 14, and 18), and “unit…” (claims 11, 13, 15-19) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. (See Specification [0016-0019]). Accordingly, the claim limitations fail to comply with the written description requirement.
Dependent claims 12-19 are rejected for at least the same rationale as set forth in the above paragraph.



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 7-19 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

With respect to claims 11-19, claim elements claim elements “module…” (claims 11-12, 14, and 18); and “unit…” (claims 11, 13, 15-19) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, it is unclear what the corresponding structure, material, or acts for performing the entire claimed function include and how to clearly link the structure, material, or acts to the function. Therefore, these claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Dependent claims 12-19 are rejected for at least the same rationale as set forth in the above paragraph.

With regards to claim 7, this claim recites the limitation “the products whose to-be-processed similarities are greater than a specified threshold.” This claim previously recites each product of the first product provider and each product of the second product provider, but this claim never explicitly recites the products whose to-be-processed similarities are greater than a specified threshold. Accordingly, there is insufficient antecedent basis for this limitation in this claim. The examiner interprets this limitation to read “products whose to-be-processed similarities are greater than a specified threshold.”
Dependent claims 8-10 inherit the deficiencies of claim 7, and are thus rejected for at least the same rationale.

With regards to claims 7 and 17, these claim recites the limitation “each of products of the first product provider and each of products of the second product provider.” This limitation is unclear because it is grammatically incorrect and it is unclear whether the grammar should be corrected to recite “each of one or more products” of the first and second product providers; or “each of a plurality of products” of the first and second product providers. Because the claim subsequently recites “products” of the first and second product providers, the examiner has interpreted this limitation to read “each of a plurality of products of the first product provider and each of a plurality of products of the second product provider.”
With regards to claim 7 and 17, this claim recites the limitation “determining/determine, among product similarities of matching pairs including the product, a maximum product similarity as a to-be-processed similarity of the product.” This limitation is unclear because it is unclear what a maximum product similarity represents. The claim recites that the maximum is determined “among product similarities of matching pairs.” Thus, it is unclear whether there are many matching pairs and the matching pair with the highest similarity is the maximum product similarity. Conversely, are there multiple matching pairs per product pair and the maximum product similarity represents the highest similarity per product pair, iterated over multiple product pairs? The examiner interprets this claim to mean each matching pair has multiple calculated product similarities, and the maximum product similarity is the highest value of these multiple product similarities.
Dependent claims 8-10 and 18-20 inherit the deficiencies of claims 7 and 17, respectively, and are thus rejected for at least the same rationale.

With regards to claim 22, this claim recites the limitation “computer readable storage medium.” Because this claim recites a medium and fails to recite a dependency in the first line, the claim appears to be an independent claim. However, the claim subsequently recites the method of claim 1, seemingly making this claim dependent on claim 1. Thus, it is unclear whether this claim is supposed to be dependent upon claim 1, or independent. The examiner interprets this claim to be dependent upon claim 1. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-10 and 22 are directed to a process, and claims 11-21 are directed to an apparatus. Therefore, claims 1-22 are directed to statutory subject matter under Step 1 of the Alice/Mayo test (Step 1: YES).
The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional 
Taking claim 1 as representative, claim 1 recites at least the following limitations that are believed to recite an abstract idea: 
determining a product similarity between a first product provider and a second 5product provider; and 
determining, based on the product similarity, whether the first product provider is the same as the second product provider, wherein determining a product similarity between a first product provider and a second product provider comprises:  
10obtaining at least one matching pair comprising a product of the first product provider and a product of the second product provider, wherein a price difference between the products meets a price deviation requirement; and 
determining the product similarity between the products of the at least one matching pair.
The above limitations recite the concept of determining similar product listings from a single product provider.  These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors. Specifically, the claims are related to sales activities and behaviors because the claims recite identifying similar products in order to determine that two product providers are identical. This is a sales activity because it relates to  whether the same product provider exists in multiple online transaction systems in order to effectively regulate online transactions and provide a satisfying transaction experience to a product provider. The limitations, under their broadest reasonable interpretation, further fall within the “Mental processes” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite concepts performed in the human mind (including an observation, evaluation, judgement, opinion). Specifically, the determining and obtaining steps recited in the claims are observations and evaluations that may all be performed in the human mind. Independent claims 11 and 21 recite similar limitations as claim 1, and as such, independent claims 11 and 21 fall within the same identified grouping of abstract ideas as claim 1. Accordingly, under Prong One of Step 2A of the 2019 PEG, claims 1, 11, and 21 recite an abstract idea (Step 2A, Prong One: YES).
Under Prong Two of Step 2A of the 2019 PEG, independent claim 1 is silent regarding additional elements. In fact, claim 1 does not recite any additional elements. Accordingly, claim 1 is not integrated into a practical application.  Claim 11 recites additional elements, such as an information determining apparatus, a first calculation module, a judging module, a matching unit, and a first calculation unit. Claim 21 recites the additional element of an electronic device, comprising one or more processors and one or more memories, wherein the one or more memories store one or more computer instructions executable by the one or more processors, and wherein upon being executed by the one or more processors, the one or more computer instructions cause the one or more processors to perform an information determining method. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration.  As such, these computer-related Alice, claims 11 and 21 merely recite a commonplace business method (i.e., determining similar product listings from a single product provider) being applied on a general purpose computer.  See MPEP 2106.05(f).  Furthermore, claims 11 and 21 generally link the use of the abstract idea to a particular technological environment or field of use.  The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer (see FairWarning v. Iatric Sys.).  Likewise, claims 11 and 21 specifying that the abstract idea of determining similar product listings from a single product provider is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer.  As such, under Prong Two of Step 2A of the 2019 PEG, when considered both individually and as a whole, the limitations of claims 1, 11, and 21 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
                Since claims 1, 11, and 21 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 1, 11, and 21 are “directed to” an abstract idea (Step 2A: YES).


Returning to independent claim 1, claim 1 is silent regarding any additional elements.  In fact, claim 1 is completely silent regarding any implementation via a computer. Accordingly, claim 1 does not provide significantly more. Claim 11 recites additional elements, such as an information determining apparatus, a first calculation module, a judging module, a matching unit, and a first calculation unit. Claim 21 recites the additional element of an electronic device, comprising one or more processors and one or more memories, wherein the one or more memories store one or more computer instructions executable by the one or more processors, and wherein upon being executed by the one or more processors, the one or more computer instructions cause the one or more processors to perform an information determining method.. As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claims merely invokes such additional elements as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Moreover, the limitations of claims 1, 11, and 21 are manual processes, e.g., receiving information, analyzing information, etc.  The courts have indicated that mere automation of manual processes is not sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)).  Furthermore, as discussed above with respect to Prong Two of Step 2A, claims 11 and 21 merely recite the additional elements in order to further define the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Internet or computing Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)).  Similar to FairWarning v. Iatric Sys., claims 11 and 21 specifying that the abstract idea of determining similar product listings from a single product provider is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. 
Even when considered as an ordered combination, the additional elements do not add anything that is not already present when they are considered individually.  In Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘[a]dd nothing…that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claims 1, 11, and 21 simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claims 1, 11, and 21 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).

Dependent claims 2-10, 12-20, and 22, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea.  Dependent claims 2-10, 12-20, and 22 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors.  a determining module, a selection unit, a determining unit, a second calculation unit, a second calculation module, and a computer readable storage medium storing a computer program, wherein upon being executed by a computer, the computer program causes the computer to perform the information determining method. Similar to discussion above the with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claims merely invoke such additional elements as a tool to perform the abstract idea. See MPEP 2106.05(f). As such, under Step 2A, dependent claims 2-10, 12-20, and 22 are “directed to” an abstract idea. Similar to the discussion above with respect to claims 1, 11, and 21, dependent claims 2-10, 12-20, and 22 analyzed individually and as an ordered combination, invoke such additional elements as a tool to perform the abstract idea and merely indicate a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, and therefore, do not amount to significantly more than the abstract idea itself.  See MPEP 2106.05(f)(2). Accordingly, under the Alice/Mayo test, claims 1-22 are ineligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6, 11, 14, 16, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20130124368 A1), hereinafter Zhang, in view of Schuil (US 20150261865 A1), hereinafter Schuil.

In regards to claim 1, Zhang discloses an information determining method (Zhang: [abstract]), comprising: 
determining a product similarity between a first product provider and a second product provider (Zhang: [0045] – “correlations are determined between every piece of updated product information (i.e., …a newly added piece of product information…) and every other piece of product information each time there is an update. In some embodiments, a correlation between two pieces of product information represents the degree of similarity between the two pieces of product information”; [0032] – “existing product information associated with one or more websites is maintained at a database…identifying information associated with the seller user that submitted that piece of product information”; [0027] – “user (e.g., a seller) using client 202 may submit an update to the product information of the website to web server 208”; the examiner notes that both the existing product information and the updated product information are and
determining, based on the product similarity, whether the two pieces of product information are similar, wherein determining a product similarity between a first product provider and a second product provider comprises (Zhang: [0048-0049] – “one or more of the pieces of the updated stored product information are classified into a category based at least in part on the determined correlations associated with the one or more pieces of the updated stored product information…stored existing product information may be classified into various categories…each category includes one or more pieces of product information that are very similar to each other…Due to the strong similarity between pieces of product information within a category, the pieces of product information within each category are considered to be duplicates of each other”):
obtaining at least one matching pair comprising a product of the first product provider and a product of the second product provider, wherein a price difference between the products meets a price deviation requirement (Zhang: [0045] – “correlations are determined between every piece of updated product information (i.e., …a newly added piece of product information…) and every other piece of product information…a correlation between two pieces of product information represents the degree of similarity between the two pieces of product information”; [0049] – “a similarity threshold may be preset such that pieces of product information whose correlations to each other are above the threshold amount may be classified into the same category”; [0037] – “The similarity between two pieces of product information may indicate whether one is a duplicate of the other”; [0032] – “a piece of product information may include…the price of the product”; [0032] – “existing product information…identifying and
determining the product similarity between the products of the at least one matching pair (Zhang: [0045] – “a correlation between two pieces of product information represents the degree of similarity between the two pieces of product information”).
Zhang further discloses that a seller user may submit redundant product information. A seller user may submit multiple pieces of identical product information (Zhang: [0004]). An update in product information may be received and, in response to the update to the product information, deduplication is performed on the updated set of product information (e.g., the set of stored existing product information modified by the received update). As a result, for a search query received subsequent to an update to the stored product information, the found search results will likely not include duplicate pieces of product information (Zhang: [0024]). Additionally, Zhang discloses that classifying product information into categories may include classifying pieces of product information into a category based on their corresponding correlations that are associated with the same seller user (the user that submitted the product information) (Zhang: [0053]). 
Yet Zhang does not explicitly disclose determining, based on the product similarity, whether the first product provider is the same as the second product provider. However, Schuil teaches a similar method of determining similarity of product listings (Schuil: [0019]), including determining, based on the product similarity, whether the first product provider is the same as the second product provider (Schuil: [0048] – “each document is created by a user (e.g. the seller or advertiser of the item). Each document can contain the account identifier (ID) of the seller who posted the listing. If two documents were identified as near duplicate, but they belong to different accounts, we can perform some basic account linking operations to test if these accounts may belong to the same person”; [0040] – “storing the document (e.g. listing) and related information, as derived in the manner described above, in a database (e.g. item database)”; [0019] – “near duplicate user-generated content can include…product/service listings”).
It would have been obvious to one of ordinary skill in the art to include in the product similarity determination medium, as taught by Zhang, the ability for determining, based on the product similarity, whether the first product provider is the same as the second product provider, as taught by Schuil, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Zhang, to include the teachings of Schuil, in order to speed up the process of finding duplicate user-generated content (Schuil: [0032]).

In regards to claim 4, Zhang/Schuil teaches the method of claim 1. Yet Zhang does not explicitly disclose that determining whether the first product provider is the same as the second product provider comprises: determining, based on the product similarity between the products of the at least one matching pair, whether the first product provider is the same as the second product provider. 
determining whether the first product provider is the same as the second product provider comprises: determining, based on the product similarity between the products of the at least one matching pair, whether the first product provider is the same as the second product provider (Schuil: [0048] – “each document is created by a user (e.g. the seller or advertiser of the item). Each document can contain the account identifier (ID) of the seller who posted the listing. If two documents were identified as near duplicate, but they belong to different accounts, we can perform some basic account linking operations to test if these accounts may belong to the same person”; [0040] – “storing the document (e.g. listing) and related information, as derived in the manner described above, in a database (e.g. item database)”; [0019] – “near duplicate user-generated content can include…product/service listings”; the examiner notes that the account linking is based on a near duplicate determination).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Schuil with Zhang for the reasons identified above with respect to claim 1.

In regards to claim 6, Zhang/Schuil teaches the method of claim 4. Zhang further discloses that determining the product similarity between the products of the at least one matching pair comprises: determining, based on picture information of the products in each of the at least one matching pair, an image similarity; and designating the image similarity as the product similarity of each of the at least one matching pair (Zhang: [0032] – “a piece of product information may include…an image of the product”; [0045] – “correlations are determined between every piece of updated product information (i.e., …a newly added piece of product 

In regards to claim 11, claim 11 is directed to an apparatus. Claim 11 recites limitations that are substantially parallel in nature to those addressed above for claim 1 which is directed towards a method. The combined method of Zhang/Schuil teaches the limitations of claim 1 as noted above. Zhang further teaches an apparatus comprising: a first calculation module, a judging module, a matching unit, and a first calculation unit (Zhang: [0022-0023]). Claim 11 is therefore rejected for the reasons set forth above in claim 1 and in this paragraph.

In regards to claims 14 and 16, all the limitations in apparatus claims 14 and 16 are closely parallel to the limitations of method claims 4 and 6 analyzed above and rejected on the same bases.  

In regards to claim 21, claim 21 is directed to an apparatus. Claim 21 recites limitations that are substantially parallel in nature to those addressed above for claim 1 which is directed towards a method. The combined method of Zhang/Schuil teaches the limitations of claim 1 as noted above. Zhang further teaches an electronic device, comprising one or more processors and one or more memories, wherein the one or more memories store one or more computer instructions executable by the one or more processors, and wherein upon being executed by the one or more processors, the one or more computer instructions cause the one or more processors to perform an information determining method (Zhang: [0017]). Claim 21 is therefore rejected for the reasons set forth above in claim 1 and in this paragraph.

In regards to claim 22, Zhang/Schuil teaches the method of claim 1. Zhang further discloses that a computer readable storage medium storing a computer program, wherein upon being executed by a computer, the computer program causes the computer to perform the information determining method (Zhang: [0017] – “a system…a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor”). 

Claims 2-3, 5, 12-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Schuil, in view of Jadhav et al. (US 20180174220 A1), hereinafter Jadhav.

In regards to claim 2, Zhang/Schuil teaches the method of claim 1. Zhang further discloses before determining the product similarity, determining the second product provider matching the first product provider (Zhang: [0053] – “classifying product information into categories may include classifying pieces of product information into a category based on their corresponding correlations that are associated with the same seller user (the user that submitted the product information)”; [0050] – “the newly added pieces of product information, if any, and the modified pieces of product information, if any, are sorted into categories that existing pieces 
yet Zhang does not explicitly disclose determining, based on a provider name of the first product provider, the second product provider matching the first product provider. However, Jadhav teaches a similar method of determining similar product information (Jadhav: [abstract]), including determining, based on a provider name of the first product provider, the second product provider matching the first product provider (Jadhav: [0067] – “In the brand example described above, the value ‘Coat House’ is similar to the value ‘CoatHouse.’ In certain embodiments, the matches for ‘CoatHouse’ can be scored as full matches for ‘Coat House’”).
It would have been obvious to one of ordinary skill in the art to include in the product similarity determination medium, as taught by Zhang, the ability for determining, based on a provider name of the first product provider, the second product provider matching the first product provider, as taught by Jadhav, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Zhang, to include the teachings of Jadhav, in order to improve search experience (Jadhav: [0056]).

In regards to claim 3, Zhang/Schuil/Jadhav teaches the method of claim 2. Zhang further discloses determining the second product provider matching the first product provider (Zhang: [0053] – “classifying product information into categories may include classifying pieces 
yet Zhang does not explicitly disclose that determining the second product provider comprises: obtaining backbone information from the provider name of the first product provider; and determining the second product provider, wherein a provider name of the second product provider comprises the backbone information. However, Jadhav teaches a similar method of determining similar product information (Jadhav: [abstract]), including that determining the second product provider comprises: obtaining backbone information from the provider name of the first product provider; and determining the second product provider, wherein a provider name of the second product provider comprises the backbone information (Jadhav: [0068] – “the attribute values are scored based whether they match the common attribute values…a candidate offer having a brand attribute value of ‘Coat House’ receives a score of 1, since ‘Coat House’ is the most commonly occurring brand in the set (i.e., appears in the candidate set 270/300 candidates). A candidate offer having a brand attribute value of ‘Jacket House’ (who for purposes of this example may be considered a competitor of the Coat House brand), may receive a score of 0 for that attribute value. A candidate offer having a brand attribute value of ‘CoatHouse’ may receive a score of 0.5”; the examiner notes that “coat” is backbone information in this example).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Jadhav with Zhang for the reasons identified above with respect to claim 2.

In regards to claim 5, Zhang/Schuil teaches the method of claim 4. Zhang further discloses that determining the product similarity between the products of the at least one matching pair comprises: determining a similarity between product names of the products in each of the at least one matching pair; and designating the similarity as the product similarity of each of the at least one matching pair (Zhang: [0036] – “one or more feature vectors generated for a piece of product information may include: …product titles”; [0045] – “correlations are determined between every piece of updated product information (i.e., …a newly added piece of product information…) and every other piece of product information…a correlation between two pieces of product information represents the degree of similarity between the two pieces of product information”; [0049] – “a similarity threshold may be preset such that pieces of product information whose correlations to each other are above the threshold amount may be classified into the same category”), 
yet Zhang does not explicitly disclose that the name similarity comprises a string similarity. However, Jadhav teaches a similar method of determining similar product information (Jadhav: [abstract]), including that the name similarity comprises a string similarity (Jadhav: [0054] – “a first retailer may have named a product ‘Picture SD-100 camera,’ while a second retailer names the same product ‘Picture sd 100 digitalcamera.’…A specialized search engine can be used to normalize such queries. For example, the word ‘digital-camera’ is very similar to the word ‘camera.’…determine effective search strings and identify queries for those products within the search strings or queries…‘sd 100’ is very similar to ‘SD-100’ and is a fairly unique identifier (though product identifiers or model numbers are rarely guaranteed to be unique)”).
It would have been obvious to one of ordinary skill in the art to include in the product similarity determination medium, as taught by Zhang, the ability that the name similarity a string similarity, as taught by Jadhav, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Zhang, to include the teachings of Jadhav, in order to improve search experience (Jadhav: [0056]).

In regards to claims 12-13 and 15, all the limitations in apparatus claims 12-13 and 15 are closely parallel to the limitations of method claims 2-3 and 5 analyzed above and rejected on the same bases.  

Allowable Subject Matter

Claims 7-10 and 17-20 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112 and 35 U.S.C. 101, set forth in this Office action.

The following is an examiner’s statement of reasons for allowance: 

Prior Art consideration
	Upon review of the evidence at hand, it is concluded that the totality of the evidence in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features 
for each of a plurality of products of the first product provider and each of a plurality of products of the second product provider, determining, among product similarities of matching pairs including the product, a maximum product similarity as a to-be-processed similarity of the product; 
determining a comprehensive product similarity between the first product provider and the second product provider, wherein the comprehensive product similarity is a ratio of a quantity of products whose to-be-processed similarities are greater than a specified threshold to a sum of a quantity of the products of the first product provider and a quantity of the products of the second product provider; and 
determining, based on the comprehensive product similarity, whether the first product provider is the same as the second product provider.
The most apposite prior art of record includes newly cited Zhang et al. (US 20130124368 A1), hereinafter Zhang, in view of newly cited Schuil (US 20150261865 A1), hereinafter Schuil in further view of newly cited Fuxman et al. (US 20110264598 A1), hereinafter Fuxman.
	Newly cited Zhang discloses a method of deduplication of product listings (Zhang: [0024]). Zhang further discloses that a seller user may submit redundant product information. A seller user may submit multiple pieces of identical product information (Zhang: [0004]). An update in product information may be received and, in response to the update to the product information, deduplication is performed on the updated set of product information (e.g., the set 
	Newly cited reference Schuil teaches a method of determining similarity of product listings (Schuil: [0019]). Schuil, see at least [0048], teaches “each document is created by a user (e.g. the seller or advertiser of the item). Each document can contain the account identifier (ID) of the seller who posted the listing. If two documents were identified as near duplicate, but they belong to different accounts, we can perform some basic account linking operations to test if these accounts may belong to the same person.” Schuil, see at least [0019], further teaches “near duplicate user-generated content can include…product/service listings.”
	Newly cited reference Fuxman teaches a method of synthesizing product information (Fuxman: [abstract]). Fuxman, see at least [0048], teaches “clustering product information 235 may be based on determining a distance between data source instances or offerings. For example, the instances or offerings o.sub.i and o.sub.j may be determined as a weighted average of the similarity of the corresponding values of o.sub.i and o.sub.j where the weights may correspond to the distance between the attribute names from the attribute correspondences.”
	However, neither Zhang, nor Schuil, nor Fuxman, teaches 
for each of products of the first product provider and each of products of the second product provider, determining, among product similarities of matching pairs including the product, a maximum product similarity as a to-be-processed similarity of the product; 
determining a comprehensive product similarity between the first product provider and the second product provider, wherein the comprehensive product similarity is a ratio of a quantity of the products whose to-be-processed similarities are greater than a specified threshold to a sum of a quantity of the products of the first product provider and a quantity of the products of the second product provider; and 
determining, based on the comprehensive product similarity, whether the first product provider is the same as the second product provider.
As such, none of the prior art teaches the allowable features of the claims. 
	Additionally, the Examiner further emphasizes the claims as a whole and herby asserts the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention.  Moreover, the combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of evidence at hand to reach the combination of features as claimed would require substantial reconstruction of the Applicant’s claimed invention relying on improper hindsight bias and resulting in an appropriate combination.  
	It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not 

In regards to claims 8-10 and 18-20, claims 8-10 depend upon claim 7 and claims 18-20 depend upon claim 17. Accordingly, claims 8-10 and 18-20 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112 and 35 U.S.C. 101, for the same reasons as discussed with respect to claims 7 and 17.

Conclusion
Chen et al. (US 6853996 B1) teaches a method of mapping product listings to other listings. The listings may be consolidated based on name/title, and price correlation. Listings related to the same product are presented as a consolidated item.
NPL Reference U teaches an analysis of product listings split into product categories. Analyses including word and sentiment analysis are used to classify products.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA MAE MITROS whose telephone number is (571)272-3969.  The examiner can normally be reached on Monday-Friday from 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNA MAE MITROS/Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625